DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 2, 5, 8-10 have been considered but are moot because the new ground of rejection relies on different aspects of the prior art of record to create the rejection below.
	Specifically, the Applicant has amended the claims to “make the resistor being extended and protruded from a base of the mounting table above the coolant path toward the connection portion and provided as a single body with the base of the mounting table” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent 
	The Examiner notes that the newly amended claims now positively recite the thermal resistor as a structure that is part of the mounting table, however, the teachings of Takada do include the structure of the mounting table that creates a thermal resisting channel in the cooling table. Thus the teachings of Takada et al in view of Hanamachi are relied upon again, as per the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0118285 to Takada et al in view of United States Patent Application No. 2015/0376783 to Hanamachi et al and United States Patent Application No. 2009/0238971 et al.
In regards to Claim 1, Takada teaches a plasma processing apparatus [0005, 0006], comprising: a mounting table 1 Fig. 1A (and desired embodiment of Fig. 1B)  having thereon a mounting surface 11a on which a work-piece W serving as a plasma processing target is mounted; a coolant path 32 formed within the mounting table along the mounting surface of the mounting table (as it flows under the entire top surface area of 11A); an inlet path (bottom of 33) connected to the coolant path from a backside 30B of the mounting surface of the mounting table and configured to introduce a coolant into the coolant path [0032]; and a thermal resistor (formed as the slanted portion shown below) provided in a region directly above a connection portion between the inlet path and the coolant path, the thermal resistor extended and protruded from a base of the mounting table above the coolant path toward the connection portion  as it is directly connected to the connection portion and is vertically above said connection portion and provided as a single body with the base of the mounting table [0019-0059]:

    PNG
    media_image1.png
    452
    595
    media_image1.png
    Greyscale

Takada does not expressly teach that the inlet path is vertical, although it is suggested.
Hanamachi expressly teaches that the inlet 30A, 20A, 11A for a coolant path is vertical, as shown in Fig. 5, 20A being an inlet conduit [0030-0046].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As it is known to provide a vertical inlet/conduit in a bottom of a mounting table, as taught by Hanamachi, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the inlet as taught by Takada to include the vertical inlet as taught by Hanamachi. One would be motivated to do so in order to a known, 
The resulting structure would have the inlet path of Hanamachi attached to the connection portion of Takada, as per the annotated copy of Fig. 1B above, thus fulfilling the claimed limitations.
In regards to Claim 2, Takada teaches the thermal resistor facing the connection portion between the inlet path and the coolant path (as the thermal resistor is downstream of the connection portion and forms a wall above the connection portion channel), of an inner wall of the coolant path, as shown in the annotated copy of Fig. 1B above, and as the thermal resistor is in the corner portion formed by the inlet path, coolant path, and connection portion combined.
In regards to Claim 5, Takada teaches the thermal resistor has an inclined surface (bottom surface of the black portion of the thermal resistor) such that a thickness thereof is decreased toward a flow direction of the coolant flowing through the coolant path (as shown in the decrease from D2 with the bottom inclined surface of the thermal resistor in the above annotated copy of Fig. 1B above).
In regards to Claim 8, Takada teaches the thermal resistor has an inclined surface (bottom surface of the thermal resistor above) such that a thickness thereof is decreased toward a flow direction of the coolant flowing through the coolant path (as shown in the annotated copy of Fig. 1B above.)
In regards to Claim 9, Takada in view of Hanamachi teaches the inlet path is orthogonal, i.e., in a right angle to the flow direction of the coolant flowing through the coolant path, as the inlet path is vertical and the coolant path is horizontal.


    PNG
    media_image2.png
    452
    595
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0238971 to Higashi which teaches that the corner of a fluid path creates flow turbulence in the corners, such that at this corners, a different cross sectional shape should be used to reduce turbulence (see Fig. 4A-4B for a quick visual.) 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716